Petition for Writ of Mandamus Denied and
Memorandum Opinion filed August 31, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00801-CV

 
In Re Younan Nowzaradan, M.D.,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On August 18, 2010, relator, Younan Nowzaradan, M.D.,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asks this Court to compel the Honorable Randy Wilson, presiding
judge of the 157th District Court of Harris County, to set aside his July 13,
2010 order and compel him to order all discovery stayed except as provided in
Sections 74.351(s) and (u) of the Texas Civil Practice and Remedies Code
pending his interlocutory appeal.  See Tex. Civ. Prac. & Rem. Code
Ann. §§ 74.351(s), (u) (Vernon Supp. 2009).  
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus. 
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Seymore, Boyce, and Christopher.